Cutler, J.
James Daves and Robert Daves, trading under the name of Marion Garage, conducted a garage at Harrison, in this county.
At the reqnest of the sheriff of the county of Hudson .these garage keepers towed to their garage two motor trucks, where they were kept in storage, the garage keepers claiming a lien on the said trucks for towing the trucks to the garage and for storing the same under the provisions of an act of the legislature of this state entitled “An act for the better protection of garage keepers and automobile repairmen,” approved April 14th, 1915, laws of 1915, page 556, -&e., and the amendment- thereto.
The owner of these trucks and the garage keepers not agreeing as to the amount due the said garage keepers, the owners filed a bond and issued a writ of replevin out of this court and removed the trucks from such garage.
The said garage keepers did not file their complaint within thirty daj's after the trucks were so removed, as provided *525by the amendment to the aforesaid act, laws of .1922, page •101, and now make application for an order permitting the filing of such complaint.
The court has no authority to order that such complaint be filed after the expiration of the said thirty days.
The application is refused.